DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I in the reply filed on 2/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 37-40 are withdrawn from consideration for being directed to non-elected subject matter.  Claims 31-36 are currently under examination.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, the recitation of “wherein the OPCs further express Hes5” renders the claim indefinite because it is unclear OPCs in which step (e, f, g, h?) express Hes5.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31 and 33-36 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revel (US 8,809,052), in view of Hong (IDS).  
Revel teaches a method of making oligodendrocyte precursor cells (OPCs) comprising growing human stem cells under conditions to induce differentiation, wherein the conditions comprising retinoic acid and an agent that down regulates Bone Morphogenic Protein (BMP) (col.3, lines 53-60). Revel teaches the OPCs can be generated from human embryonic stem cells (hES) (col.4, lines 33-38).  Revel teaches that OPCs may be expanded in vitro, and expresses markers including O4 and PDGF receptor (CD140) (col.4, lines 50-54, col. 32, lines 30-32).  Revel teaches the hES cells are cultured in the media comprising growth factors EGF or bFGF (col.5, lines 29-31). Revel teaches following the formation of neurospheres, an adherent substrate is contacted with neurospheres (col.5, lines 35-38).  Revel teaches dissociating neurospheres and passaging said cells and isolating OPCs (col.6, lines 20-22, and lines 29-31).  Revel teaches that OPCs generated by this method comprise at least 90% O4+ cells, a marker for premature oligodendrocytes (col.18, lines 34-36). Revel teaches following expansion in F1 medium that comprises FGF and bFGF, the growth factors are removed to induce differentiation (see Table 1, and col.34, lines 1-9).  
The only difference between the claimed invention and the teaching from Revel is that the prior art does not teach freezing and thawing the cells that expresses O4+ or CD140+ (PDGFR), and culturing the thawed cells in medium lacking growth factors.  
Hong et al. teach neural precursors derived from human embryonic stem cells maintain
long term proliferation without losing the potential to differentiate into all three neural lineages (see title). Hong et al. teach in vitro differentiate hES cell lines into neural precursor in the presence of growth factors, the suspension is being frozen in liquid nitrogen, and thawed in 37 °C water bath (see page 317, 2nd col., 2nd paragraph). Hong et al. teach that freeze thaw cycle of the NP cells does not affect their proliferation and differentiation ability (see Figure 5 and legend). Hong et al. teach that the developmental potential of the hES derived NP cells is preserved even after being stored for up to 2 years (see page 322, 1st col., 1st paragraph), and this makes them potentially a convenient and unlimited cell source for basic study and clinical therapeutic application (see page 321, 2nd col., 1st paragraph).
It would have been obvious to an ordinary skilled in the art that repeated freeze-thaw cycles applied to OPC and oligodendrocyte does not affect the proliferation and developmental
potential of such cells based on the teaching of Hong et al., which makes them a good candidate for unlimited cell source for basic study and clinical therapeutic application. The ordinary skilled in the art would recognize that OPC and oligodendrocyte obtained from ex vivo hES differentiation taught by Revel may be frozen as a stock at any passage and then thawed subsequently for further testing.  Freezing and thawing the OPC and/or oligodendrocyte at certain passage for the purpose of further testing would have been routine experimentation to an ordinary skilled in the art following combined teaching from Revel. Therefore, the claimed method of claim 1 would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Regarding claim 33, Revel teaches the cells are aggregated (col.27, lines 1-3).
Regarding claim 34, Revel teaches in the differentiation step of the hES cells, the medium comprises EGF, retinoic acid and noggin (col.28, line 1).  
Regarding claim 35, Revel teaches in the differentiation step when growth factors are removed, the medium comprises noggin (col.28, 29-32).
Regarding claim 36, Revel teaches that the percentage of cells of interest may be raised or lowered according to intended needs, which may be accomplished by using antibodies specific to a cell marker and sorted by FACS (col. 18, lines 46-49).  Revel teaches OPC may comprise at least 90% bipolar O4+ cells (col.18, lines 35-37). It would have been obvious to an ordinary skilled in the art that the O4+ cells may be selected by FACS to enrich the OPCs population to reach a certain percentage as desired based on the above teaching.  
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revel et al., in view of Hong et al., as applied to claims 31 and 33-36, and in further view of Wegner (Journal of Molecular Neuroscience, 2008, Vol. 35, pages 3-12).
The teaching of Revel et al., Hong et al. has been discussed above. However, Revel et al. and Hong et al. do not mention whether the OPC derived from human embryonic stem cell expresses Hes5.
Wegner teaches that many transcription factors are involved in the development of oligodendrocyte in which these transcription factors interact in transcriptional networks and
combine and influence their respective activities as repressor or activators in such a way that
stage and cell specific gene expression is achieved during oligodendrocyte maturation (see
abstract). Wegner teaches Hes5 is a bHLH transcription factor that expresses in early OLP
population and inhibits oligodendrocyte differentiation (see Figure 2 and legend, and page 9, 3rd paragraph).

It would have been obvious to an ordinary skilled in the art that early OPCs express Hes5 based on the teaching of Wegner et al. The ordinary skilled in the art would be motivated to detect the expression of this marker when determining the differentiation of OPCs from hES cells in vitro because it would indicate whether the cells are immature or mature based on the expression of Hes5. The ordinary skilled in the art would have reasonable expectation of success to detect the expression of Hes5 during different stages of hES cell differentiation following combined teaching from Revel and Wegner.  Therefore, the claimed invention of claim 32 would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636